The trial court is ordered to set aside the defendants' verdict on the ground that it is against the evidence. I submit that this is a *Page 666 
rare occurrence. This is not due to any special consideration for defendants but because the jury may disbelieve any witness, leaving the plaintiff without the necessary preponderance of the evidence.
Of the six cases cited in the majority opinion to support the proposition that the verdict should have been set aside, five were plaintiffs' verdicts and in the sixth, Levy v. Bromberg, 108 Conn. 202, 204, 142 A. 836, "manifest fraud" was apparent. In spite of the analysis of the testimony made in the majority opinion, I am satisfied that the jury reasonably could have found for the defendants. They might at least have found that the driver had no reason to believe that the course he took, usual for cars entering the gasoline station, would cause the plaintiff any appreciable fright. Orlo v. Connecticut Co., 128 Conn. 231, 237, 21 A.2d 402. In that case his negligence, if any, would not be a substantial factor in causing the injury. The accident occurred in 1944 and I think the verdict should stand.
In this opinion ELLS, J., concurred.